Citation Nr: 1538848	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for atrial fibrillation.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1970 to November 1972.  He has also reported serving in the U.S. Army and California Army National Guard from November 1972 to April 1980, although such service has not yet been verified by the service department.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As an initial matter, the Board notes that the RO characterized the left knee disorder claim as an application to reopen a previously denied claim.  In this regard, the Board notes that the Veteran's claim for service connection for a left knee disorder was previously denied by a June 1998 rating decision.  The Veteran was notified of the June 1998 rating decision by a letter dated July 20, 1998.  Although the Veteran submitted a timely notice of disagreement following the June 1998 rating decision, he did not perfect his appeal by submitting a timely substantive appeal (i.e., a VA Form 9 or statement received in lieu thereof) during the one year appeal period following notice of the June 1998 rating decision or within 60 days of the issuance of the September 1998 statement of the case.  See 38 C.F.R. § 20.200, 20.202 (2015).  Rather, the record reflects that the Veteran did not submit a Form 9 in response to the September 1998 statement of the case until October 22, 1999.  Accordingly, the June 1998 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

Significantly, however, VA regulations provide that, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156, which defines new and material evidence.  38 C.F.R. § 3.156(c) (2015).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  Id.  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, in October 2009, the Veteran submitted service treatment records that showed, among other things, treatment for left knee pain and stiffness, including while he was serving as a Reservist during two weeks of active duty.  As these documents are relevant to the in-service events the Veteran alleges resulted in his current left knee disorder, the Board finds that his service connection claim should be reviewed on a de novo basis, and the issue on appeal is characterized as shown on the title page of this decision.  See 38 C.F.R. § 3.156(c)(ii) (2015).  

The Board notes that, as relevant to the PTSD and TDIU claims, the Veteran's attorney submitted additional evidence in June 2015 with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015). Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for sleep apnea, headaches, disabilities involving his back and right knee, carpal tunnel syndrome, dry mouth, and a dental condition have been raised by the record in statements dated April and July 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted in the Introduction, the Veteran has reported that, in addition to his active duty service from 1970 to 1972, he also served in the U.S. Army and California Army National Guard from November 1972 to April 1980.  See June 1995 VA Form 21-526, Application for Compensation and Pension.  Review of the record shows that the AOJ unsuccessfully attempted to obtain the Veteran's service records from the U.S. Army and California Army National Guard; however, his available service personnel records reflect that he had periods of active duty and active duty for training (ACDUTRA) in July 1973, April 1976, May 1976, April 1977, July 1977, March 1978, July 1978, and June 1979.  Despite this evidence, the AOJ has not attempted to obtain the Veteran's complete dates of National Guard service, to include the precise dates of any active duty, ACDUTRA, and/or inactive duty for training (INACDUTRA).  

In this regard, the Veteran has asserted that he injured his left knee while serving on active duty in the National Guard and that his continued service aggravated his left knee condition.  See Veteran's statements dated April 2009 and February 2010.  He has consistently reported that, in August 1980, his unit went to Fort Jackson for two weeks and, during a road march, he tripped and hurt his left knee, after which he was placed on light duty until he returned home.  He has also asserted that his unit went back to Fort Jackson the following year, in August 1981, and that he was ordered to sick call where he was placed on light duty and given crutches, a splint, and physical therapy for his left knee.  See Veteran's statements dated January, February, and September 1996; March 2007; February 2010.  

In support of his assertion, the Veteran has submitted service treatment records showing that, in August 1981, while serving as a Reservist on two weeks of active duty for training, he complained of left knee stiffness secondary to marching.  The examining physician noted the Veteran had a history of left knee pain and surgery, including a meniscectomy that was performed in March 1981.  He also submitted a lay statement from his first wife, L.W.P., who attests that the Veteran's left knee was in good shape before he left for service in August 1980, but that, when he returned, he told her he had fallen and injured his left knee and she observed his knee was severely swollen and painful with walking.  See September 1995 lay statement from L.W.P.  

Despite the Veteran's assertions regarding his left knee injury, pain, and other symptoms while on active duty in the National Guard, the evidence of record shows that the Veteran initially injured his left knee in July 1978 (after his period of active duty), when he slipped and fell while working at Pacific Telephone as an installer.  The Veteran was diagnosed with knee strain at that time and, while his pain continued, he returned to full duty at work.  The evidence reflects that the Veteran incurred a second on-the-job injury in September 1978, when he twisted his left knee.  Medical evaluation revealed a Baker's cyst on his left knee that was subsequently excised, after which the Veteran developed an infection that eventually resolved.  The evidence reflects that the Veteran continued to experience intermittent knee pain, which subsequently resulted in several knee surgeries, including in March 1981, March 1983, January 1986, and November 1993.  The Veteran experienced increased knee pain in 1985 and in November 1985, he incurred another left knee injury at Boy Scout camp, after which medical evaluation revealed degenerative changes in all three compartments of the left knee.  See private treatment records dated November 1982 and February 1990.  

Notably, while the Veteran's private treatment records document his left knee injuries in July 1978 and thereafter, the records also document complaints of increased left knee pain following active Reserve duty in November 1980, September 1981, and January 1983.  

In January 2014, the Veteran was afforded a VA examination in conjunction with his left knee claim where the examiner noted his medical history, including his various left knee injuries during civilian employment.  The examiner noted that the Veteran's Reserve Annual Training dates ranged from August 2, 1980, to August 16, 1980, further noting the Veteran's assertion that he injured his left knee during active Reserve duty in August 1980, with subsequent aggravation of the left knee in August 1981.  The examiner noted, however, that there was no evidence documenting an injury during the training period.  After examining the Veteran, the VA examiner rendered a diagnosis of osteoarthritis of the left knee, while also noting the previous diagnoses of synovial cyst, knee joint infection, and meniscal tear.  

The VA examiner noted that he was requested to render an opinion regarding whether the Veteran's pre-existing left knee condition (which included Baker's cyst, meniscal tear, status post repair, and degenerative arthritis) was aggravated while the Veteran was on Annual Training in August 1981.  However, the examiner provided the opinion that: (1) the claimed condition is less likely than not proximately due to or the result of his service in August 1981, noting that he had several significant operations on his left knee prior to his service in August 1981, and (2) the claimed condition (which clearly and unmistakably existed prior to service) was not aggravated beyond its natural progression by an in-service event, injury, or illness, noting that the first injury to the left knee occurred in 1977, prior to active duty in the Reserves, and that the Veteran had several work related and non-work related injuries in his civilian life.  

The January 2014 VA examination and opinion are considered competent medical evidence.  However, it appears that the VA examiner failed to consider all relevant evidence in this case.  First, the examiner noted that the Veteran's only period of Reserve Annual Training was from August 2, 1980, to August 16, 1980, and that there is no evidence of injury during his training period.  However, as noted, there is evidence suggesting that he had an additional period of active duty/annual training in August 1981, during which he complained of and sought treatment for left knee stiffness.  See August 1981 service treatment records.  

Further, while the examiner opined that the Veteran's left knee disability was not proximately due to, the result of, or aggravated by his service (including his Reserve service in August 1981), the Board finds that the rationale provided for each opinion is inadequate.  While the Veteran had several significant operations on his left knee prior to August 1981 and had several work and non-work related injuries to his left knee, the opinion and rationale do not appear to consider the evidence showing increased left knee symptoms during and following the Veteran's periods of Reserve duty in November 1980, August 1981, and January 1983.  In this regard, the Veteran has asserted that he aggravated his left knee every time he went to ACDUTRA and the evidence shows surgical treatment in March 1981, March 1983, and January 1986, which may be evidence indicating worsening left knee symptoms following his periods of Reserve service in August 1980, August 1981, and any other period of unverified Reserve service.   

Based on the foregoing, the Board finds that the January 2014 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  As such, the Board finds that an additional medical opinion is needed.

While on remand, the AOJ should also contact the National Personnel Records Center (NPRC) or other appropriate agency to verify the Veteran's complete dates of Reserve service in the U.S. Army and California Army National Guard, to include the character of that duty and the precise dates of any active duty, ACDUTRA, and/or INACDUTRA.  

With respect to the increased rating claim on appeal, including entitlement to TDIU, the most recent supplemental statement of the case was issued in February 2014 and reflects that the Veteran's vocational rehabilitation file was reviewed.  The Board is unable to locate the vocational rehabilitation file on VBMS or Virtual VA.  Significantly, however, insofar as these records may show the Veteran's occupational impairment due to PTSD, they are potentially relevant to the increased rating and TDIU claims on appeal.  As such, the Veteran's vocational rehabilitation file must be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also 38 C.F.R. § 3.159(e)(2) (2015) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

Further, the Board notes that the TDIU claim is inextricably intertwined with the issues of whether the Veteran is entitled to service connection for a left knee disorder, and whether he is entitled to a disability rating in excess of 50 percent for service-connected PTSD.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the issue of entitlement to TDIU is deferred pending the adjudication of the Veteran's claims for entitlement to service connection for a left knee disability and entitlement to a disability rating in excess of 50 percent for service-connected PTSD.

While these claims are on remand, the AOJ should also obtain all VA treatment records dated from May 2014 to the present, as they may contain information and evidence relevant to the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

As a final matter, the Board notes that, in a March 2015 rating decision, the AOJ denied entitlement to service connection for atrial fibrillation.  In April 2015, the Veteran submitted a notice of disagreement as to the AOJ's denial of his claim.  See April 2015 VA Form 21-0958.  The AOJ has not yet issued a statement of the case addressing this issue.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of a statement of the case addressing this claim is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a statement of the case regarding the issue of entitlement to service connection for atrial fibrillation.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return the case to the Board for review, as appropriate.

2.  Contact the National Personnel Records Center (NPRC), and/or any other indicated agency, and request verification of the complete dates and types of the Veteran's military service in the U.S. Army and California Army National Guard, specifically noting whether such duty was active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA).  All periods of ACDUTRA or INACDUTRA should be separately noted.  

3.  Obtain any outstanding VA treatment records dated from May 2014 to the present and associate them with the claims file.  Any negative attempts to obtain this evidence must be documented in the claims file.

4.  The Veteran's vocational rehabilitation file should be obtained and associated with the claims file.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

5.  Once all outstanding records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, return the claims file to the VA examiner who conducted the January 2014 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

NOTE: The AOJ must provide the VA examiner with the Veteran's complete dates of Reserve service in the U.S. Army and California Army National Guard, to include the precise dates of any active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA).

Following a review of the record, the examiner is asked to provide an addendum to his previous examination report that addresses the following:

The examiner should identify all left knee disabilities that have been present at any time since June 1995.  

For each diagnosed left knee disability, the examiner should offer the following opinions: 

(a) Did such clearly and unmistakably pre-existed the Veteran's period(s) of National Guard service?

(b) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during such period(s) of service? 

(c) If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

(d) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) had its onset in, or is otherwise related to, the Veteran's active duty service from January 1970 to November 1972 OR his Reserve service in the National Guard?

In providing the foregoing opinions, the examiner should consider the evidence of record, including the Veteran's competent lay statements that his left knee was aggravated every time he went to annual training, as well as the private treatment records that document complaints of increased left knee pain following active Reserve duty in November 1980, September 1981, and January 1983.  

The examiner should also consider and address the December 1985 private treatment record wherein the examining physician noted that the Veteran's chronic left knee degenerative arthritis was caused by the July 1985 work injury, as well as a June 1977 work injury, excessive weight, and his military reserve marching and running activities.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.   

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the February 2014 SSOC (i.e., the June 2015 PTSD Disability Benefits Questionnaire and other evidence submitted by the Veteran in July 2015 and VA treatment records dated since May 2014).  If any of the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




